                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                 *

      vs.                                *         Case No.: CCB-19-0351

CHERYL DIANE GLENN                       *

      Defendant
                                 *********

       DEFENDANT’S MEMORANDUM IN AID OF SENTENCING
                       (REDACTED)

      Defendant, Cheryl Diane Glenn (“Ms. Glenn”), by her counsel, William C.

Brennan, Jr., submits this memorandum in support of the arguments to be

presented by her at sentencing. This memorandum will discuss her offense

conduct, her acceptance of responsibility and cooperation, her extraordinary

accomplishments as a citizen and legislator, her age and health and the factors set

forth in 18 U.S.C. §3553(a). Ms. Glenn asks this Honorable Court to consider the

information presented in this memorandum when fashioning a sentence that is

“sufficient, but not greater than necessary, to comply with the purposes of

sentencing.”

                               Requested Sentence

      Ms. Glenn respectfully requests that the Court grant a variance from the

guideline range set forth in the U.S. Sentencing Guidelines and impose a sentence

of probation that includes a condition that substitutes home detention (with
location monitoring) for imprisonment. Such a sentence will provide that Ms.

Glenn is punished for her criminal conduct yet also take into account Ms. Glenn’s

significant accomplishments, her age and her health. The conditions of probation

should include an additional requirement that Ms. Glenn complete a significant

amount of community service, pay the special assessment of $100 and make

restitution.1

                                           Procedural History

        On July 23, 2019 the United States filed, under seal, a two-count criminal

information charging Ms. Glenn in Count One with Honest Services Wire Fraud in

violation of 18 U.S.C. §§ 1343 & 1346 and in Count Two with Use of Interstate

Facility to Carry on Unlawful Activity (Travel Act) in violation of 18 U.S.C. §

1952. The criminal information was unsealed on December 23, 2019 and on

January 22, 2020 Ms. Glenn pleaded guilty to the charges pursuant to a written

plea agreement. She has remained released on her own personal recognizance since

then with sentencing currently scheduled for Wednesday, July 29, 2020.

                         Plea Agreement and Guideline Considerations

        According to the plea agreement and the Presentence Investigation Report

(“PSR”), the base offense level for count one is 14. USSG §2C1.1(a)(1). Two

levels are added because the offense involved more than one bribe. USSG
1
  The restitution amount should be $18,750 (as should the forfeiture amount). The total bribes were $33,750. But,
$15,000 was seized from Ms. Glenn at the time she was confronted by law enforcement and those funds remain in
the possession of the United States.

                                                       2
§2C1.1(b)(1). Four levels are added because the value of the bribe was more than

$15,000 but less than $40,000. USSG §2C1.1(b)(2) and USSG §2B1.1(b)(1)(C).

Four levels are added because the defendant was an elected public official. USSG

§2C1.1(b)(3). Additionally, two levels are added because the defendant attempted

to impede the investigation of the offense of conviction. §3C1.1. Based on the

foregoing, the adjusted offense level for the crimes is 26. (PSR ¶¶ 97 – 105).

      Ms. Glenn clearly demonstrated her acceptance of responsibility for these

offenses and pursuant to USSG §3E1.1(a) there is an initial reduction of two levels

with the anticipation of a further one level reduction pursuant to USSG §3E1.1(b)

resulting in a total offense level of 23. (PSR ¶¶ 107 – 109).

                               Prior Criminal History

      Ms. Glenn has no prior criminal convictions. As such, she is properly

assessed zero criminal history points, placing her in criminal history category I.

(PSR ¶¶ 110 – 112)

                        A Reasonable Sentence in this Case

      Counsel is confident that the Court is fully cognizant of the statutory

sentencing scheme at 18 U.S.C. §3553(a) and the applicable case law of United

States v. Booker, 543 U.S. 220 (2005), Rita v. United States, 551 U.S. 338 (2007),

and Gall v. United States, 552 U.S. 38 (2007). Rather than rehash boilerplate

language from previous sentencing memoranda, counsel will get right to the point.


                                          3
      Why should this Court sentence Ms. Glenn to home detention in this case?

Four reasons: (1) her prompt acceptance of responsibility and cooperation; (2) her

history and characteristics; (3) the nature and circumstances of her participation in

the offense; and (4) the need to promote respect for the law (including adequate

deterrence).

      The United States Supreme Court highlighted in Pepper v. United States,

562 U.S. 476 (2011), that the cornerstone of federal sentencing is to “consider

every convicted person as an individual and every case as a unique study in the

human failings that sometimes mitigate, sometimes magnify, the crime and the

punishment to ensue.” Id. at 487. Ms. Glenn is just such an individual who should

be carefully viewed as having unique human failings.

               Prompt Acceptance of Responsibility and Cooperation

      Ms. Glenn was confronted with her criminal wrongdoing by law

enforcement on Monday, February 11, 2019 at a location in Annapolis, Maryland.

At that time Ms. Glenn could have outright denied that her conduct was criminal,

attempted to obfuscate her role in the matter or otherwise endeavored to avoid the

consequences of her actions. She did none of that. She immediately admitted that

what she had done was wrong and criminal. She then agreed – right then and there

- to cooperate with law enforcement and provide substantial assistance in the

investigation and prosecution of others.


                                           4
      Ms. Glenn understands that the government will make a motion pursuant to

USSG §5K1.1 for a downward departure. The reasons for that downward departure

will be outlined in the government’s motion. Ms. Glenn believes that her

cooperation resulted in the indictment, prosecution and guilty plea of another

individual in a federal criminal case. According to the terms of the sealed

supplement section of the plea agreement Ms. Glenn is bound by the departure

level recommended by the government.

      However, Ms. Glenn wishes to point out to the Court that, in addition to the

cooperation provided directly to law enforcement, she also provided information to

an independent investigator for the Maryland Medical Cannabis Commission. (See,

Exhibit A.) On Friday, May 29, 2020 Ms. Glenn sat for a lengthy interview with

Gregg Bernstein, Esq., the independent investigator for the cannabis commission,

and fully responded to all of his questions concerning the commission and its

operations. She has fully and completely cooperated with law enforcement and

others investigating this matter.

                      History and Characteristics of Ms. Glenn

      Ms. Glenn’s life story is extraordinary. She overcame tremendous hardships

as a child, young woman and mature adult to rise to a position of respect through

her extensive public service. Some of her personal trials and tribulations are

particularly noteworthy.


                                         5
      Personal Misfortunes:

      Ms. Glenn is a two-time survivor of domestic violence. She has faced many

personal challenges during her life.

      • Ms. Glenn attended ten different elementary schools because her family

         was constantly moving.

      • Her father was physically abusive towards Ms. Glenn and her mother.

      • Her father shot and wounded Ms. Glenn’s mother during an altercation.

      • Ms. Glenn herself was homeless for one year at age 13.

      • Ms. Glenn eventually graduated from Western High School in Baltimore

         in 1969.

      • Her brother Maurice Jennings was shot and killed at age 26.

      • Her brother Kenneth Ferguson, died from complications related to

         diabetes when he was in his 50s.

      • She cared for her elderly mother who died of kidney cancer in 2007.

      • She also cared for her father who died of heart disease in 1988.

      • Ms. Glenn’s sister Darlene Milling-Bey died of a stroke and other health

         issues in her 60s. Ms. Glenn had been the primary caretaker for Ms.

         Milling-Bey for many years before her death.

      • Ms. Glenn was married to Freddy Bishop for about five years when she

         was in her 20s. Mr. Bishop had substance abuse and mental health issues,

                                        6
         and he was physically abusive toward Ms. Glenn. Mr. Bishop committed

         suicide when their daughter was an infant.

      • Ms. Glenn adopted her granddaughter Taylor Bishop when Taylor was

         age 1.

      • The defendant married her third husband, Benjamin Gregory Glenn, Sr.

         in October 1990.

      • Mr. Glenn died from a stroke and heart attack in May 2015 at age 63.

      Financial Challenges:

      Ms. Glenn has not lived a sophisticated or glamorous life. She does not own

luxurious homes, drive expensive automobiles, wear fancy clothes, purchase

opulent jewelry, or take exotic vacations.

      • She drives a seven-year-old mini-van with 87,000 miles on it.

      • She lives in a two story rowhouse in the Cedonia section of Baltimore

         City. The house was most recently appraised at $122,200.

      • Her home was/is in need of substantial repairs. The roof leaked, there

         was mold infestation in the basement and the entry platform needed to be

         replaced. These were not mere cosmetic improvements.

      • Upon Ben Glenn’s death Ms. Glenn was faced with federal tax liens.

      • When Ben Glenn fell ill, he retired on disability from the carpenter’s

         union and was no longer eligible for the union’s life insurance program.

                                             7
        • But, Ms. Glenn and her late husband, Ben Glenn, believed that he still

            had sufficient life insurance in place. However, Ben Glenn, despite his

            best efforts2, had apparently (according to the insurance company) not

            correctly changed the beneficiaries on his remaining life insurance

            policy. The result was that upon his death, the beneficiaries he had

            designated before he married Ms. Glenn, were still in place. His adult

            children from his first marriage, his sisters, his brothers, his half sister

            and others were all still beneficiaries.

        • Ms. Glenn received very little of the proceeds from her late husband’s

            life insurance policy.

        • Ms. Glenn faced significant and substantial financial challenges upon her

            husband’s death. Her home was in some disrepair and she did not have

            adequate funds to meet the financial needs of her household.

        Health Issues

        Ms. Glenn is 69 years old and faces numerous health issues.

        • Ms. Glenn has osteoarthritis in her legs, arms, hands, back, and neck.

        • She has a torn meniscus in her right knee for which surgery is needed but

            not yet scheduled.


2
 Ben and Cheryl Glenn had gone to the financial planner/insurance broker to explore obtaining more insurance and
amending the beneficiary to Cheryl Glenn. They believed that they had done so. Unfortunately, the insurance
company claimed it did not receive the form from the broker changing the beneficiaries.

                                                       8
      • She has Achilles tendinitis in her left heel which also requires surgery.

      • Ms. Glenn has vaginal prolapse and severe incontinence for which she

          requires adult diapers. Surgery for this condition is also required but not

          yet scheduled.

      • On December 17, 2019 Ms. Glenn was treated for an upper respiratory

          infection and because of her prior history of pneumonia she was

          prescribed an antibiotic – Zithromax - and an Albuterol inhaler. (See,

          Exhibit B.)

      • Ms. Glenn is prescribed the following medications: (a) Meloxicam (15

          mg), a nonsteroidal anti-inflammatory drug; (b) Omeprazole (10 mg), a

          proton-pump inhibitor used to treat heartburn, ulcers, and GERD; and (c)

          Vitamin D (50,000 IU) taken once weekly.

      The Court will sentence Ms. Glenn at a time of global anxiety and

uncertainty. The COVID-19 pandemic has touched every person on the planet and

its toll will be felt long after a vaccine is discovered. Nowhere is the anxiety and

risk as great as it is for incarcerated persons.

      The global pandemic is not a neutral fact at Ms. Glenn’s sentencing; it is

directly relevant to 18 U.S.C. §3553(a)(1)’s instruction that the Court must

consider “the nature and circumstances of the offense and the history and



                                            9
characteristics of the defendant.” Ms. Glenn’s anticipated incarceration during the

pandemic is relevant factor weighing heavily in favor of a variant sentence.

      Here, we ask the Court to engage in this compassionate exercise. In

December 2019 Ms. Glenn was seen at MedStar Health Urgent Care at Federal

Hill and diagnosed with an upper respiratory infection. (See, Exhibit B). Given this

recent lung condition Ms. Glenn is likely at higher risk for COVID-19’s most

dangerous symptoms. COVID-19’s emergence in the BOP weighs in favor of a

variant sentence.

      Personal Accomplishments

      Despite, or perhaps because of, her difficult upbringing Ms. Glenn has

overcome many obstacles and has achieved a measure of success in her life. Ms.

Glenn was elected to the Maryland General Assembly in 2006, and she served as a

state delegate from January 2007 until she resigned in December 2019, as a result

of this case. She represented the 45th District in Baltimore City. As a member of

the Maryland General Assembly, she served as: (a) Chair of the Banking,

Consumer Protection, and Commercial Law Subcommittee of the Economic

Matters Committee; (b) Vice Chair of the Rules and Executive Nominations

Committee; (c) Chair of the Baltimore City Delegation; and (d) member of the

Women Legislators of Maryland Caucus and the Legislative Black Caucus of

Maryland.


                                         10
      She has resigned her position with the legislature, lost her pension benefits

and faces public disgrace and humiliation. The irony – perhaps deservedly so – is

that her economic crimes have caused her to lose her pension. Attempted illegal

financial gain has resulted in significant financial loss.

      Yet, despite this personal humiliation, those persons who have known and

interacted with Ms. Glenn over the years have come to her defense. While counsel

for Ms. Glenn could wax eloquently about her character, the best measure of a

person can and should be gleaned from those who know her the best – in a family,

employment, community and religious environment. Accordingly, counsel will

submit to the Court, character letters from family, longtime friends and colleagues

of Ms. Glenn. (Exhibit C.) They speak to her character, her generosity, and her true

humanity. These letters movingly describe the real person that is Cheryl Glenn.

                       Nature and Circumstance of the Offense

      Ms. Glenn committed a crime. She took bribes. She fully accepts

responsibility for her actions. But was it a crime motivated by pure greed? Was her

descent into criminality motivated by a desire to acquire or possess more than what

she needed or deserved? Or was her conduct the result of a widow’s reckless

attempt to survive the death of her husband when faced with serious financial

difficulties? While many people who experience financial stress do not resort to

criminal conduct, Ms. Glenn’s personal household situation suggests an


                                           11
explanation – but not an excuse – for her defalcations. She was alone, she was in

financial despair and she succumbed to temptation offered by a person who she

thought was a friend. Her situation illustrates what the Supreme Court in Pepper,

supra described as “a unique study in the human failings that sometimes mitigate,

sometimes magnify, the crime and the punishment.”

         The Need to Promote Respect for the Law (Adequate Deterrence)

      Whenever good people become involved in non-violent criminal activity

there is a legal collision between a defendant’s innate goodness and the need to

deter others from similar conduct. General, as opposed to specific, deterrence is a

concern in this case as it is in most criminal cases. Ms. Glenn has learned her

lesson – there is no need to reform her conduct. However, what message can and

should the Court send to deter others from similar conduct?

      The basic rationale for general deterrence is that if there is no punishment

others will attempt to engage in similar conduct – first with the hope that they will

not get caught and second if they do get caught there will be little, if any, adverse

consequences. Does the crime thereby become a risk worth taking?

      In answering this conundrum there should be an acknowledgement that

adequate deterrence is more than just “jail time.” Human behavior is influenced by

many factors – incarceration is but one of many negative inducements available.

There are significant and far-reaching collateral consequences for committing a


                                         12
federal felony. As discussed supra some have already impacted Ms. Glenn. She

has been publicly humiliated; she has lost the respect from many of her former

colleagues; and at age 69 she has lost her pension.

      Most of Ms. Glenn’s adult life has been in public service – as a community

activist and as a member of the Maryland House of Delegates. Her past was full of

accomplishments and her future offered prospects of continued public service. Her

personal humiliation among friends and family has been intense. Her personal

identity is no longer that of a legislator – it is as a convicted federal felon. That is

significant deterrence.

      Depriving Ms. Glenn of her freedom through home detention with location

monitoring as a substitute for imprisonment would have a demonstrable and long-

term effect on her conduct and the conduct of others.

      Why must it always be jail time? See United States v. Qualls, 373 F.Supp.2d

873, 877 (E.D. Wis. 2005) (“Generally, a lesser period of imprisonment is required

to deter a defendant not previously subject to lengthy incarceration than is

necessary to deter a defendant who has already served serious time yet continues to

re-offend”).




                                          13
                                    Conclusion

      Ms. Glenn accepted bribe money – that was a crime that causes the public to

lose confidence in government. So punishment must be imposed. But,

      The sentencing judge [is] to consider every convicted person as an
      individual and every case as a unique study in the human failings that
      sometimes mitigate, sometimes magnify, the crime and punishment to
      ensue.

United States v. Koon, 518 U.S. 81, 113 (1996).

      Upon considering the sentencing range established by the United States

Sentencing Guidelines; Ms. Glenn’s prompt acceptance of responsibility and

cooperation; her history and characteristics; the nature and circumstances of her

participation in the offense; and the need to promote respect for the law (including

adequate deterrence), this Honorable Court should find that a sentence of probation

with a condition that specifies home detention with location monitoring as a

substitute for imprisonment and a $100 special assessment is “sufficient, but not

greater than necessary” to comply with the purposes of sentencing set forth in 18

U.S.C. §3553(a).

      Ms. Glenn is prepared to respect and serve whatever sentence is imposed by

this Honorable Court and is determined to return to her family and her community

a better person.

July 15, 2020                         _________/s/________________
                                      William C. Brennan, Jr.


                                        14
                                       Brennan McKenna & Lawlor, Chtd.
                                       Bar Number: 00465
                                       6305 Ivy Lane, Suite 700
                                       Greenbelt, MD 20770
                                       301.474.0044      (telephone number)
                                       301.474.5730      (facsimile number)
                                       wbrennan@brennanmckenna.com (email)

                          CERTIFICATES OF SERVICE

      I HEREBY CERTIFY that on this 23rd day of July, 2020, a copy of the

foregoing Memorandum in Aid of Sentencing (Redacted) was delivered via ECF to

the Office of the United States Attorney for the District of Maryland and was sent

via email to the United States Probation Officer.

                                       _________/s/________________
                                       William C. Brennan, Jr.




                                         15
